DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/20 is being considered by the examiner.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Regarding claim 1, “the stator coils” in line 4 lacks of antecedent basis.  It should be change to –the plurality of stator coils—
Regarding claim 4, “the at least one connecting ring” in lines 1-2 lacks of antecedent basis.  It should be change to – the connecting ring--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the raised first portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depended to claim 1 which is first introducing “ the connecting ring including bends for raising the first portion”, therefore for examination purpose, it is understood as –the first portion--.
Claim 11 recites the limitation "the raised first portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 depended to claim 7 which is first introducing “at least a first portion of the connecting ring including the terminal section is raised in the insertion direction relative to a second portion of the connecting ring”, therefore for examination purpose, it is understood as –the first portion--.
 Claim 20 recites the limitation "the raised first portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 depended to claim 14 which is first introducing “ the connecting ring including bends for raising a first portion of the connecting ring”, therefore for examination purpose, it is understood as –the first portion--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 7,952,245 B2).
Regarding claim 1, Ueda teaches 	a stator (4) for a rotary electric machine (1), the stator comprising: 
a plurality of stator coils (5) arranged around a central axis (fig 2); 
a connecting ring (13U) including a first portion (16) having a hole (22, fig 6) for receiving a wire end (20a) of one of the stator coils (5) by insertion on a first side (16a, see examiner annotated fig 6 below), the first portion (16) including a protrusion (21) extending away from the hole (22) on a second side (16b), the connecting ring (13U) including bends (161) for raising the first portion (16) relative to a second portion (162) of the connecting ring (13U) in a direction of the protrusion (21); and 
an insulating member (col 5 ln 23-28) covering the second portion (162) of the connecting ring (13U) with the first portion (16) of the connecting ring (13U) exposed from the insulating member (col 5 ln 23-28).

    PNG
    media_image1.png
    612
    737
    media_image1.png
    Greyscale
 
Regarding claim 2, Ueda teaches the bends raise the first portion (16) obliquely relative to the second portion (162) of the connecting ring (13U) to form a seal with the insulating member on at least one side of the first portion (fig 6).
Regarding claim 3, Ueda teaches the protrusion (21) is a cylindrical protrusion (fig 5) having an opening (23) coextensive with the hole (22), and the wire end (20a) of the one of the stator coils (5) extends through the hole (22) and into the opening of the protrusion (21, fig 6).
Regarding claim 4, Ueda teaches a carrier ring (15) supporting the at least one connecting ring (13U), wherein the carrier ring (15) is constructed of a non-conductive material (col 5 ln 13-15).
Regarding claim 5, Ueda teaches the carrier ring (15) includes a circular shaped groove (18); the connecting ring (13U) is arranged on the groove (18) of the carrier ring (15); the second portion (162) of the connecting ring (13U) is disposed in the groove (18); and the insulating member (col 5 ln 23-24) is disposed in the groove (18) overlying the second portion (162) to cover the second portion.
Regarding claim 7, Ueda teaches a power distribution apparatus for a rotary electric machine, the apparatus comprising: 
at least one connecting ring (13U) that connects stator coils (5) of a same phase, the at least one connecting ring (13U) including at least one linear conductor (col 5 ln 23-24) integrally formed in a ring-like shape (fig 3); 
the at least one connecting ring (13U) including a terminal section (16) integrally formed in the linear conductor (fig 3), the terminal section (16) including a hole (22) configured to receive a wire end (20a) of one of the stator coils (5) to be inserted into the hole (22) in an insertion direction (fig 6); 
the at least one connecting ring (13U) including a cylindrical protrusion (21) having an opening (23) in communication with the hole (22), the cylindrical protrusion (21)  protruding away from the hole (22) in the insertion direction, the opening (23) configured to receive the wire end (20a) of the one of the stator coils (5); 
a carrier ring (15), wherein the connecting ring (13U) is arranged on the carrier ring (15), and at least a first portion (161) of the connecting ring (13U) including the terminal section (16) is raised in the insertion direction relative to a second portion (162) of the connecting ring (13U); and 
an insulating member (col 5 ln 23-28) that covers the second portion (162).
Regarding claim 8, Ueda teaches the connecting ring (13U) includes bends for raising the first portion (the protrusion 21 in the first portion 161) in the insertion direction relative to the second portion (162) of the connecting ring (13U).
Regarding claim 9, Ueda teaches the bends raise the first portion (161) obliquely relative to the second portion (162) of the connecting ring (13U) to form a seal with the insulating member (col 5 ln 23-24) on at least one side of the first portion (161).
Regarding claim 10, Ueda teaches the carrier ring (15) includes a circular shaped groove (18); the connecting ring (13U) is arranged on the groove (18) of the carrier ring (15); the second portion (162) of the connecting ring (13U) is disposed in the groove (28); and the insulating member (col 5 ln 23-24) is disposed in the groove (18) overlying the second portion (162) to cover the second portion (162).
Regarding claim 12, Ueda teaches the carrier ring (15) includes a respective opening (fig 3) aligned with the hole (22) to allow insertion of the wire end (20a) through the opening and into the hole.
Regarding claim 13, Ueda teaches there are a plurality of the connecting rings (13U-13W) including three phase power connecting rings and a neutral connecting ring (13N) disposed concentrically on the carrier ring (15, fig 3).
Regarding claim 14, Ueda teaches a power distribution apparatus comprising: 
a connecting ring (13U) that connects to a stator coil (5), the connecting ring (13U) including at least one linear conductor (col 5 ln 23-24) integrally formed in a ring-like shape (fig 3);
the connecting ring (13U) including a terminal section (16) integrally formed in the linear conductor, the terminal section (16) including a hole (22) configured to receive a wire end (20a) of the stator coil (5) inserted into the hole (22) in an insertion direction;
the connecting ring (13U) including a cylindrical protrusion (21) having an opening (23) in communication with the hole (22), the cylindrical protrusion (21) protruding away from the hole (22) in the insertion direction(fig 6); 
the connecting ring (13U) including bends for raising a first portion (161) of the connecting ring (13U) including the terminal section (16) in the insertion direction relative to a second portion (162) of the connecting ring (13U); and 
an insulating member (col 5 ln 23-24) that covers the second portion (162).
Regarding claim 15, Ueda teaches wherein the bends raise the first portion (161) obliquely relative to the second portion (162) of the connecting ring (13U) to form a seal with the insulating member (col 5 ln 23-24) on at least one side of the first portion (161).

Regarding claim 16, Ueda teaches a carrier ring (15), wherein the connecting ring (13U) is arranged on the carrier ring (15, fig 5).
Regarding claim 17, Ueda teaches the carrier ring (15) includes a circular shaped groove (18); the connecting ring (13U) is arranged on the groove (18) of the carrier ring (15); the second portion (162) of the connecting ring (13U) is disposed in the groove (28); and the insulating member (col 5 ln 23-24) is disposed in the groove (18) overlying the second portion (162) to cover the second portion (162).
Regarding claim 18, Ueda teaches there are a plurality of the connecting rings (13U-13W) arranged concentrically on the carrier ring (15, fig 3).
Regarding claim 19, Ueda teaches there are a plurality of the stator coils (5); and the plurality of the connecting rings includes three phase power connecting rings (13U- 13W) and a neutral connecting ring (13N), each connected to multiple ones of the stator coils (5).
Allowable Subject Matter
Claims 6, 11, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitagawa (US 7948130 B2) teaches a rotating electrical machine includes a stator of which winding terminals are connected to conductive members using a connection substrate on which the conductive members are disposed and which includes an insulating plate. The connection substrate includes a plurality of circumferential grooves and a plurality of radial grooves. The conductive members are fitted to the circumferential grooves in a concentric manner. The conductive members coated with insulating films are formed in a bent shape such that the conductive members project from the radial grooves to an outside of the connection substrate and are connected to the winding terminals of the stator.
Okazaki et al. (US 6600244 B2) teaches a small-sized and inexpensive electric motor in which connection of a stator coil is easy, the connecting portion occupies a small space, and stable torque characteristics are obtained by making electric resistance uniform. A coil bobbin is mounted on a magnetic pole of a stator core, and a stator coil is fitted. A lead wire is led to an external diameter side of one end of the stator core. A connecting conductor holder with a common coil-connecting conductor, connecting conductors for each phase and a through hole is mounted on an end of a coil bobbin. The common coil-connecting conductor has connecting terminals projecting in radial directions, and the connecting conductors for each phase have such a cross-sectional area as to equalize electric resistance of each phase after connecting the stator coil. The through hole is formed to allow a bearing-housing portion to be inserted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834